DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 740 307 to Berr et al., Patent Application Publication No. 2011/0206300 to Koesters et al., and U.S. Patent No. 1,305,199 to Deubener.
Regarding claim 1, Berr et al. discloses a bag (1) comprising a top, two exterior faces (11), two sides (12), horizontal slits (15) on each exterior face (Fig. 2), wherein the horizontal slit is located down from the top (Fig. 2), a first horizontal score line (16) extending horizontally around the bag and located from the top such that the first horizontal score line (16) is approximately at a midpoint between the slit (15) and the top of the bag (Fig. 2), two handles (2) with each comprising a first end (21) and second end (21), each handle being affixed at the first end and the second end to a patch (23) that is secured to an interior portion of an exterior face of the bag such that the first end and the second end of each handle is positioned immediately between the patch and the interior of an exterior face of the bag (Figs. 2 and 3), wherein all patches affixed to each handle have a total width that is less than exterior face of the bag (Fig. 1), and where a first handle (2) extends through the horizontal slit (15) on a first exterior face 
However, Berr et al. does not disclose the first horizontal score line (16) located from about 0.5 inches to about 2.5 inches from the top.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the horizontal score line from about 0.5 inches to about 2.5 inches from the top in the Berr et al. bag, since such a modification would have involved a mere change in the size of a component; in this case, the distance between the first horizontal score line and the top of the bag.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Since Berr et al. discloses the first horizontal score line (16) is approximately at a midpoint between the slit (15) and the top of the bag (Fig. 2), locating the horizontal score line from about 0.5 inches to about 2.5 inches from the top in the Berr et al. bag, as discussed above, would meet the recitation “wherein the horizontal slit is located about 3 inches to about 6 inches down from the top”.
	Furthermore, Berr et al. meets the claimed invention, as discussed above, except the first handle extends through a single, horizontal slit on the first exterior face and the second handle extends through a single slit on the second exterior face, instead of the first handle extending through a first horizontal slit and a second horizontal slit on the first exterior face and the second handle extending through a first horizontal slit and a second horizontal slit on the second exterior face.  Koesters et al. shows that a first handle (4) extending through a first slit (6) and a second slit (6) on a first exterior face and a second handle (4) extending through a first 
	Moreover, Berr et al. discloses the claimed invention, as discussed above, except for a horizontal score line extending horizontally around the bag between the first and second horizontal slits and the bottom of the bag.  Deubener teaches that it is known in the art provide a horizontal score line (9) extending horizontally around an analogous bag between first and second horizontal slits (15) and the bottom (B) of the bag (page 1, lines 63-88).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a horizontal score line extending horizontally around the modified Berr et al. bag between the first and second horizontal slits and the bottom of the bag as in Deubener, in order to allow the bag to further folded into a smaller state so as to be conveniently carried.
Regarding claim 2, Berr et al., Koesters et al. and Deubener disclose the claimed, as discussed above, except Berr et al. does not disclose the first horizontal score line located in a region of the bag about 3 inches to about 6 inches from the top.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the first horizontal score line in a region of the bag that is about 3 inches to about 6 inches from the top in the modified Berr et al. bag, since such a 
Regarding claim 4, Berr et al. discloses the top is foldable about the first horizontal score line (16) such that the top is located behind a first one of the handles (2) of the bag to form a closed bag (Figs. 1 and 3).
	Regarding claim 5, Berr et al., Koesters et al. and Deubener disclose the claimed invention, as discussed above, especially the bag comprising paper.  However, it is uncertain if the paper is brown kraft, clay coat, laminated materials, white kraft, recycled paper, or combinations thereof.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use brown kraft, clay coat, laminated materials, white kraft, recycled paper, or combinations thereof for the paper in the Berr et al. bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 740 307 to Berr et al., U.S. Patent No. 1,432,150 to Bertin, and Patent Application Publication No. 2007/0161482 to Campbell.
Regarding claim 6, Berr et al. discloses a bag having a top, two exterior faces, two sides, and a bottom continuously joined along their edges (page 3, second paragraph) and formed from paper (page 4, first paragraph).
Berr et al. discloses a horizontal score line (16) in the paper, which meets the structure implied by the process recitation “forming a horizontal score line”, thus meeting the process recitation itself to the degree the claim sets forth the metes and bounds of the term “forming”.
Berr et al. discloses one horizontal slit (15) on each of the two portions for two exterior faces, wherein each horizontal slit is located in a portion of the paper that will form the face of a 
Berr et al. discloses a handle assembly on each exterior face of the resulting bag, wherein the handle assembly comprises a handle portion (2) having two ends (21) secured to patches (23), wherein the patches have a total width that is less than the width of exterior face, and the handle portion extends through the horizontal slit on the face of the resulting bag such that the patch is positioned on and secured to the interior of the bag.  However, it is uncertain if the handle portion and patches are formed and installed as a preconstructed handle assembly.  Bertin teaches that it is known in the art of shopping bags to form and install handle portions (b) and patches (c) as a preconstructed handle assembly (page 1, lines 77-110 through page 2, lines 1-11).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form and install the handle portion and patches as a preconstructed handle assembly in the Berr et al. bag., as in Bertin, in order to prevent pulling out the handle portions without tearing or destroying the bag.
Regarding claim 9, forming and installing the handle portion and patch as a preconstructed handle assembly in the Berr et al. bag., as in Bertin and discussed above, meets the recitation “the preconstructed handle assembly has one patch wherein the patch is secured to each end of the handle.”
Furthermore, Berr et al. does not disclose the horizontal score line (16) within a range from about 0.5 inches to about 2.5 inches from the top.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the horizontal score line within a range from about 0.5 inches to about 2.5 inches from the top in the Berr et al. bag, since such a modification would have involved a mere change in the size of a component; in this case, the distance between the first horizontal 
Since Berr et al. discloses the first horizontal score line (16) is approximately at a midpoint between the slit (15) and the top of the bag (Fig. 2), forming the horizontal score line within a range from about 0.5 inches to about 2.5 inches from the top in the Berr et al. bag, as discussed above, would meet the structure implied by the process recitation “forming at least one horizontal slit on each of the portions for two exterior faces at about 3 inches to about 6 inches down from the top”.
Although Berr et al. discloses a bag having a top, two exterior faces, two sides, and a bottom continuously joined along their edges (page 3, second paragraph) and formed from paper (page 4, first paragraph), Berr et al. does not disclose the bag being provided from a flat paper having portions for a top, two exterior faces, two sides, and a bottom, wherein the flat paper has been configured and adhered into a tube configuration and the bottom of the bag is formed.  Campbell teaches that it is known in the art to form bags by providing a flat paper having portions for a top, two exterior faces, two sides, and a bottom, wherein a flat paper has been configured and adhered into a tube configuration and a bottom of an analogous bag is formed.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the Berr et al. bag from a flat paper having portions for a top, two exterior faces, two sides, and a bottom, wherein the flat paper has been configured and adhered into a tube configuration and the bottom of the bag is formed, as in Campbell, since applicant has not disclosed that a bag being provided from a flat paper having portions for a top, two exterior faces, two sides, and a bottom, wherein the flat paper has been configured and adhered into a tube configuration and the bottom of the bag is formed solves any stated problem or is for any particular purpose and it appears that applicant’s invention would perform equally well with the bag having portions for a top, two exterior faces, two sides, and a bottom being provided from any other configuration of paper.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 740 307 to Berr et al., U.S. Patent No. 1,432,150 to Bertin, and Patent Application Publication No. 2007/0161482 to Campbell as applied to claim 6 above, and further in view of U.S. Patent No. 1,305,199 to Deubener.
Berr et al., Bertin, and Campbell disclose the claimed invention, as discussed above, except for forming a fold line below the horizontal slits.  Deubener teaches that it is known in the art to form a fold line (9) below the horizontal slits in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a fold line below the horizontal slits in the modified bag of Berr et al., in order to in order to provide a bag that may be further folded into a smaller state so as to be conveniently carried.

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
Regarding applicant’s remark that the folding of a flap in Bertin does not teach or suggest applicant’s claimed installation step that requires inserting the handle of a handle assembly through a slit on the bag, it is brought to applicant’s attention that Berr et al. (primary reference) discloses a handle assembly comprising a handle portion and patches, wherein the handle portion and patches have been installed onto a face of a bag by inserting the handle portion through a horizontal slit on the face of the bag, as claimed.  Bertin (secondary reference) has been cited for teaching that it is known to form and install handle portions and patches as a preconstructed handle assembly.  Insofar as the rejection of the claims does not rely on Bertin as a teaching of inserting a handle portion of a preconstructed handle assembly through at least one horizontal slit on the face of a resulting bag, as purported by applicant, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing 
	Applicant’s remark that Koesters et al. does not disclose slits, because Koesters et al. discloses the slits are closed to fix the handle loops in place does not distinguish applicant’s claims from the applied prior art.  Koesters et al. has been cited for showing that a first handle extending through a first slit and a second slit on a first exterior face and a second handle extending through a first slit and a second slit on a second exterior face is an equivalent structure known in the art, not for sealing the handles to the bag, as purported by applicant.  It is maintained that one of ordinary skill in the art would have found it obvious to substitute each single, handle-receiving slit for first and second slits in the Berr et al. bag.
	Regarding applicant’s remark that Koesters et al. does not contemplate the use of a patch, Berr et al. discloses each handle being affixed at a first end and a second end to a patch that is secured to an interior portion of an exterior face of the bag, as claimed.
In response to applicant's argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In this case, the rejection above takes into account only the knowledge that handle portions extend through one or more slits on an exterior face of a bag, which was well within the level of ordinary skill before the effective filing date of the claimed invention, as evidenced by the combination of Berr et al. and Koesters et al. set forth in the above rejection.
In response to applicant’s argument that there is no teaching cited of how to install a handle with a patch through two slits, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734